PROVOSTY, C. J.
The accused was charged with having had in his possession intoxicating liquors for beverage purposes in violation of Act No. 39 of 1921 (Ex. Sess.).
He moved to quash on the ground that the said act was unconstitutional. The motion was overruled. The intoxicating liquor in question was shown on the trial to have been whisky. The motion was properly overruled. See State v. Coco, this day decided, ante, p. 241, 92 South. 883.
Another ground urged by accused is that the evidence fails to show his guilt. But the jurisdiction of this court is limited to questions of law, and the guilt vel non of accused is a question of fact-.
Judgment affirmed.